Motion Denied; Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 29, 2022.




                                                In The
                         Fourteenth Court of Appeals
                                        NO. 14-22-00664-CV


IN RE ILLINOIS NATIONAL INSURANCE COMPANY, ALLIED WORLD
  NATIONAL ASSURANCE COMPANY, RSUI INDEMNITY COMPANY,
      ASPEN AMERICAN INSURANCE COMPANY, ENDURANCE
     AMERICAN INSURANCE COMPANY, FEDERAL INSURANCE
   COMPANY AND WESTCHESTER FIRE INSURANCE COMPANY,
   NAVIGATORS INSURANCE COMPANY, SWISS RE CORPORATE
    SOLUTIONS AMERICAN INSURANCE COMPANY, FORMERLY
 NORTH AMERICAN SPECIALTY INSURANCE COMPANY, FREEDOM
     SPECIALTY INSURANCE COMPANY, STARR INDEMNITY &
   LIABILITY COMPANY, AND ALTERRA AMERICA INSURANCE
  COMPANY (N/K/A PINNACLE NATIONAL INSURANCE COMPANY),
                          Relators1

                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    125th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2016-31648

                               MEMORANDUM OPINION

     On September 15, 2022, relators Illinois National Insurance Company,
Allied World National Assurance Company, RSUI Indemnity Company, Aspen

     1
         The petition names the above-listed parties as participating relators in this proceeding.
American Insurance Company, Endurance American Insurance Company, Federal
Insurance Company and Westchester Fire Insurance Company, Navigators
Insurance Company, Swiss Re Corporate Solutions American Insurance Company,
formerly North American Specialty Insurance Company, Freedom Specialty
Insurance Company, Starr Indemnity & Liability Company, and Alterra America
Insurance Company (n/k/a Pinncacly National Insurance Company) filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relators ask this Court to compel the Honorable
Kyle Carter, presiding judge of the 125th District Court of Harris County, to vacate
the following: (1) the trial court’s September 1, 2022 order denying relators’
traditional motion for summary judgment that real party in interest GAMCO does
not have standing and, in the alternative, plea to the jurisdiction; and (2) the trial
court’s order denying the “No Loss” motions.

      We disregard the appearance of nonresident lawyers for relators and the real
parties in interest who have not filed motions to participate as required by Texas
Rule Governing Admission to the Bar 19.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.                Relators’
emergency motion for temporary relief to stay trial proceedings is denied.


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Poissant.




                                          2